Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “intermediate wire” and “intermediate sheath” and reference character “16” has been used to designate both “hoop reinforcement” and “pressure vault”.  

The drawings are objected to because:
The text matter should be removed from Fig. 4 because reference characters can be used to designate the various structural elements illustrated therein.
Regarding Fig. 4, it is unclear as to which structural element reference character “200” refers.
The markings in Figs. 5a - 5d are too dark for the Examiner to distinguish between the structural elements illustrated in the figures.
Regarding Figs. 5c and 5d, each figure should include at least one reference character to identify the various structural element(s) illustrated therein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Figure 1 should be identified as “Prior Art” in the Description of the Drawings section of the specification (see page 6, line 9).  
Appropriate correction is required.
Claim Objections
Claims 8 - 10 are objected to because of the following informalities:  
In line 14 of claim 8, “the” should be inserted before “engagement surface”.
In line 16 of claim 8, “collect” should be changed to “collet”.
In line 16 of claim 9, “collect” should be changed to “collet”.
In line 17 of claim 9, “collect” should be changed to “collet”.
In line 8 of claim 10, “the least one” should be changed to “the at least one”.
In line 13 of claim 10, “collect” should be changed to “collet”.
In line 15 of claim 10, “collect” should be changed to “collet”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a plurality of superimposed flexible layers of metal materials and plastics materials” as recited in lines 4 - 5 is confusing because it is unclear whether Applicant intends to recite each layer is composed of a metal material, a plastics material, or a combination of metal materials and plastics materials.  For purposes of examination, Examiner has interpreted the aforementioned limitation as requiring each layer to be made of either metal materials or plastics materials.  Claim 8 contains a similar error.
Claim 4 recites the limitation "the collet connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one inner layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the seal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the seal" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dehais et al. (US 2016/0319972) in view of Bekkevold (US 2011/0005764).
Regarding claim 1, Dehais discloses an end connection assembly for pull-in and coupling of a flexible tubular pipe (10) to an inboard hub of a subsea structure using a tie-in tool, the flexible tubular pipe comprising a plurality of superposed flexible layers of metal materials and plastics materials (12, 14, 16, 18, 20, 22), the end connection assembly comprising: an end fitting (34) which is connected to an end section of the flexible tubular pipe (10) in a sealed manner to form a termination of the flexible tubular pipe in which at least one layer of said plurality of flexible layers (12, 14, 16, 18, 20, 22) is anchored; an engagement surface (cylindrical cover 34’) for interacting with engagement means of the tie-in tool; wherein the engagement surface is arranged on the end fitting (34) radially outside of and circumferentially enclosing the at least one flexible layer (12, 14, 16, 18, 20) (Figs. 1 and 5; paragraphs 0032 - 0037 and 0039).  Dehais fails to disclose a collet connector assembly for releasably coupling the end connection assembly to the inboard hub.  Bekkevold teaches a collet connector assembly (collet ring 24; collet fingers, not shown) for releasably coupling the end connection assembly (termination head 20) to the inboard hub (5) (Figs. 1 - 5; paragraphs 0020 - 0022, 0025, 0026, and 0028).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dehais with the collet connector assembly as taught by Bekkevold to provide a means for connecting a flexible tubular pipe and an end fitting attached thereto to an inboard hub of a subsea structure, such as a second pipe.
Regarding claim 2, Dehais further discloses the engagement surface (34’) is circular-cylindrical (Figs. 1 and 5; paragraph 0039).
Regarding claim 3, Dehais fails to disclose the end fitting comprises an annular recess allowing for mounting of the collet connector assembly to the end fitting. Bekkevold teaches the end fitting (receiving portion 32) comprises an annular recess (unlabeled horizontal slot in receiving portion 32; Fig. 8) allowing for mounting of the collet connector assembly (24; collet fingers, not shown) to the end fitting (Figs. 1, 5, and 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dehais with the end fitting and collet connector assembly as taught by Bekkevold to provide a means for connecting a flexible tubular pipe and an end fitting attached thereto to an inboard hub of a subsea structure, such as a second pipe.
Regarding claim 4, Dehais fails to disclose the end fitting (202) forms an internal body of the collet connector.  Bekkevold teaches the end fitting (32) forms an internal body of the collet connector (24; collet fingers, not shown) (Figs. 1, 5, and 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Dehais with the end fitting and collet connector assembly as taught by Bekkevold to provide a means for connecting a flexible tubular pipe and an end fitting attached thereto to an inboard hub of a subsea structure, such as a second pipe.
Regarding claim 5, Dehais further discloses the end fitting (34) comprises: a first section (monocone annular part 38’), which is connected to an outer layer (22) of said plurality of superposed flexible layers in a sealed manner; and a second section (ring 36), which is connected to an inner layer (12) of said plurality of superposed flexible layers in a sealed manner; wherein said engagement surface (34’) is arranged radially outside of and circumferentially encloses the inner layer (Figs. 1 and 5; paragraphs 0037 and 0039).
Regarding claim 6, Dehais further discloses the first section (38’) is connected to the second section (36) in a sealed manner enclosing at least one intermediate layer (20) of said plurality of superposed flexible layers in an annular volume between the first section (38’) and the second section (36), and wherein said engagement surface (34’) is arranged radially outside of and circumferentially encloses the at least one intermediate layer (20) (Fig. 5; paragraphs 0033, 0037, 0039, and 0041).
Regarding claim 7, Dehais further discloses the at least one intermediate layer (20) comprises armour formed by a pair of crossed armour plies wound in opposite directions (Fig. 1; paragraph 0033).

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bekkevold in view of Dehais et al.
Regarding claim 8, Bekkevold discloses a method of producing an end connection assembly (20) for pull-in and coupling of a tubular pipe (pipeline 22) to an inboard hub (5) of a subsea structure (pipeline 3) using a tie-in tool (stroking tool 40), the method comprising: connecting an end fitting (32) to an end section of the tubular pipe (22 ) to form a termination of the tubular pipe; and mounting on the end fitting, a collect connector assembly (24; collet fingers, not shown) for releasably coupling of the end connection assembly to the inboard hub (5) (Figs. 1 - 5 and 8; paragraphs 0020 - 0022, 0025, 0026, and 0028).  Bekkevold fails to disclose the pipe comprises a plurality of superimposed flexible layers of metal materials and plastics materials; connecting the end fitting to an end section of the flexible tubular pipe in a sealed manner to form a termination of the flexible tubular pipe in which at least one layer of said plurality of flexible layers is anchored; and at a location radially outside of the at least one flexible layer, providing the end fitting with an engagement surface for interacting with engagement means of the tie-in tool, wherein engagement surface circumferentially encloses said at least one flexible layer.  Dehais teaches a flexible tubular pipe (10) comprises a plurality of superimposed flexible layers of metal materials and plastics materials (12, 14, 16, 18, 20, 22); connecting the end fitting (34) to an end section of the flexible tubular pipe (10) in a sealed manner to form a termination of the flexible tubular pipe in which at least one layer of said plurality of flexible layers is anchored; and at a location radially outside of the at least one flexible layer (12, 14, 16, 18, 20), providing the end fitting with an engagement surface (34’) for interacting with engagement means of the tie-in tool, wherein engagement surface circumferentially encloses said at least one flexible layer (Figs. 1 and 5; paragraphs 0032 - 0037 and 0039).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superimposed flexible layers and the end fitting connected to an end section of the flexible tubular pipe as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.
Regarding claim 9, Bekkevold further discloses wherein the step of mounting the collet connector assembly (24; collet fingers, not shown) on the end fitting (34) comprises mounting the collet connector assembly on the second section (unlabeled tubular member adjacent an end of receiving portion 32 located nearest collet ring 24; Fig. 5).  Bekkevold fails to disclose connecting a first section of said end fitting to an outer layer of said plurality of superposed flexible layers in a sealed manner; connecting a second section of said end fitting to an inner layer of said plurality of superposed flexible layers in a sealed manner; and connecting the first section to the second section in a sealed manner enclosing at least one intermediate layer of said plurality of superposed flexible layers in an annular volume between the first section and the second section; wherein the step of providing the end fitting with the engagement surface comprises providing the first section with the engagement surface.  Dehais teaches connecting a first section (38’) of said end fitting (34) to an outer layer (22) of said plurality of superposed flexible layers in a sealed manner; connecting a second section (36) of said end fitting to an inner layer (12) of said plurality of superposed flexible layers in a sealed manner; and connecting the first section (38’) to the second section (36) in a sealed manner enclosing at least one intermediate layer (20) of said plurality of superposed flexible layers in an annular volume between the first section and the second section; wherein the step of providing the end fitting (34) with the engagement surface (34’) comprises providing the first section with the engagement surface (Figs. 1 and 5; paragraphs 0033, 0037, 0039, and 0041).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superimposed flexible layers and the end fitting connected to an end section of the flexible tubular pipe as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.
Regarding claim 10, Bekkevold further discloses forming a second sub-assembly by mounting the collet connector assembly (24; collet fingers, not shown) on the second sub-section (unlabeled tubular member located between the collet ring 24 and receiving portion 32) (Figs. 1 and 5). Bekkevold fails to disclose the second section of the end fitting is produced from a first sub-section and a second sub-section and wherein the method comprises the steps of: connecting the first sub-section to the at least one inner layer; forming a first sub-assembly by connecting the first section to the first sub-section in a sealed manner, thereby enclosing the least one intermediate layer in an annular volume between the first section and the first sub-section; testing the integrity of the seal between the first section and the first sub-section; testing the integrity of the seal between the collet connector assembly and the second sub-section; and after said steps of testing the integrity of the seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub-section to the first sub-section.  Dehais teaches the second section (36) of the end fitting is produced from a first sub-section (external end 44) and a second sub-section (internal end 42) and wherein the method comprises the steps of: connecting the first sub-section (44) to the at least one inner layer (12); forming a first sub-assembly by connecting the first section (38’) to the first sub-section (44) in a sealed manner, thereby enclosing the least one intermediate layer (20) in an annular volume between the first section (38’) and the first sub-section (44) (Fig. 5; paragraphs 0038, 0039, and 0041).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tubular pipe and the end fitting as disclosed by Bekkevold with the flexible tubular pipe comprising a plurality of superimposed flexible layers and the end fitting connected to an end section of the flexible tubular pipe as taught by Dehais to provide the tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.  Dehais fails to explicitly teach testing the integrity of the seal between the first section and the first sub-section; testing the integrity of the seal between the collect connector assembly and the second sub-section; and after said steps of testing the integrity of the seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub- section to the first sub-section. Given the apparatus as disclosed above, the steps of testing the integrity of the seal between the first section and the first sub-section; testing the integrity of the seal between the collect connector assembly and the second sub-section; and after said steps of testing the integrity of the seals, attaching the second sub-assembly to the first sub-assembly by attaching the second sub- section to the first sub-section would have been considered obvious to one of ordinary skill in the art to ensure a sealed connection between the end fitting and the flexible tubular pipe comprising a plurality of flexible layers, the sealed connection being required to provide the flexible tubular pipe with desired mechanical properties and sealing properties with respect to the hydrocarbon that the pipe transports and to the surrounding environment.  
Regarding claim 11, Bekkevold in view of Dehais fails to disclose step of attaching the second sub-assembly to the first sub-assembly comprises joining the second sub-section and the first sub-section by welding.  Dehais teaches the second sub-section (42) and the first sub-section (44) are integrally formed (Fig. 5).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above to include the step of joining the second sub-section and the first-subsection by welding because smaller pieces (the first sub-section and the second sub-section individually) would be easier to store and transport to an installation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/20/2022